Citation Nr: 0936826	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  03-13 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, to include as due to 
service-connected disability.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from November 1952 to 
April 1954.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in March 2007.  This matter was 
originally on appeal from an April 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

As noted in the March 2007 Board Decision, in a May 2002 VA 
Form 21-4138, Statement in Support of Claim, the Veteran 
stated that he felt that the left leg was causing the right 
leg to go bad because of the way he was walking; and on a 
February 2003 VA Form 9, Appeal to the Board of Veterans' 
Appeals, the Veteran stated that his left ankle gave out 
which caused him to fall and cause damage to the right leg.  
While the Board finds these statements vague, it appears that 
the Veteran was making a claim for service connection for a 
right leg injury as secondary to service-connected 
disability.  A claim for service connection for fracture of 
the right femur as secondary to service connected left leg 
condition has been previously denied.  Thus, a claim for a 
right leg injury would actually be a request to reopen a 
previously denied claim a right leg injury as secondary to 
service connected disability.  As such, this request is 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the right lower 
extremity is not related to active service or to service-
connected disability.

2.  The percentage rating for the Veteran's service-connected 
disability does not meet the minimum percentage requirements 
for an award of a TDIU; the Veteran is not unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disability.


CONCLUSIONS OF LAW

1.  The Veteran's peripheral neuropathy of the right lower 
extremity was not incurred in or aggravated by service and is 
not causally related to service-connected disability.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§  3.303, 3.310 
(2008).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.340, 3.341, 4.1, 
4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's March 2007 Remand, the Appeals 
Management Center (AMC) adjudicated the Veteran's claim of 
entitlement to service connection for peripheral neuropathy 
of the right lower extremity on a de novo basis and 
readjudicated the inextricably intertwined claim of 
entitlement to TDIU, and issued a supplemental statement of 
the case (SSOC).  Based on the foregoing actions, the Board 
finds that there has been compliance with the Board's March 
2007 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).



Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  Letters dated in July 2006 and April 2007 
fully satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 
183, Dingess, 19 Vet. App. at 473.  Together the letters 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence, as well as how VA 
determines disability ratings and effective dates. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The July 2006 and April 2007 letters told him to 
provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  
 
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
that was not done in this case, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The Veteran identified private treatment 
records for Old General Hospital but did not provide the 
address to allow VA to obtain these records on his behalf.  
The AMC advised the Veteran that VA needed the full address 
for Old General Hospital.  However, this address has not been 
received by VA.  In addition, VA received a form from 
University of Louisville Hospital indicating their inability 
to locate any medical records for the Veteran.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran has not been afforded a VA examination, with an 
opinion as to the etiology of his claimed right lower 
extremity peripheral neuropathy or with respect to his claim 
for TDIU. 
 
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has not been afforded a VA examination with an 
opinion as to the etiology of his claimed right lower 
extremity peripheral neuropathy or with respect to his TDIU 
claim because no medical evidence has been presented showing 
the possibility that the Veteran's right lower extremity 
peripheral neuropathy is related to his military service or 
to his service-connected residuals of left ankle fracture.  
In addition, no medical evidence has been presented showing 
the possibility that the Veteran's only service-connected 
disability renders him unable to secure and follow a 
substantially gainful occupation.  Thus, the Board finds that 
medical opinions with respect to the claims on appeal are not 
"necessary."  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of right lower extremity peripheral neuropathy is 
factually shown during service.  The Board concludes it was 
not.  

The service treatment records are absent complaints, 
findings, or diagnoses of peripheral neuropathy during 
service.  On the clinical examination for separation from 
service, the Veteran's neurologic health was evaluated as 
normal.  Thus, there is no medical evidence that shows that 
the Veteran suffered from peripheral neuropathy during 
service. 

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Other organic diseases of the 
nervous system can be service-connected on such a basis.  
However, the first showing of peripheral neuropathy was not 
until the mid 1980s, approximately thirty years after the 
Veteran's discharge from service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
the lack of any relevant history reported between the 
Veteran's date of discharge in 1954 and the date of his first 
peripheral neuropathy symptoms, indicated in a December 1987 
VA examination to be at least two years prior, service 
connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the Veteran has been 
diagnosed with peripheral neuropathy of the right lower 
extremity.  The remaining question, therefore, is whether 
there is medical evidence of a relationship between the 
current disability and military service.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury pursuant to 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

However, no medical professional has ever related this 
condition to the Veteran's military service or to service-
connected disability.  

A November 1987 Hospital Summary noted that the Veteran had a 
past history of peripheral neuropathy secondary to his 
diabetic and alcoholic neuropathy.  The VA examiner who 
conducted the VA neurological examination in December 1987 
diagnosed peripheral neuropathy with mostly sensory symptoms, 
probably secondary to alcohol abuse.  A May 1988 Hospital 
Summary noted that the Veteran had a past history of 
peripheral neuropathy which had previously been attributed to 
alcohol abuse or to undocumented diabetes.  A March 1998 
Neurology Clinic Progress Note included a clinical 
observation of neuropathy from "ETOH".  A June 2002 private 
medical record notes paresthesias probably due to 
degenerative joint disease of the lumbar spine.  There is a 
podiatry note of record that appears to note neuropathy, and 
although difficult to read, it does not relate the neuropathy 
to left ankle fracture.  In addition, an April 2002 VA 
treatment record notes that the Veteran's gait was unsteady 
and that he walked with a cane probably because of an old 
crush injury to his leg.  Thus, the record does not include 
medical evidence relating the Veteran's right lower extremity 
peripheral neuropathy to either his military service or to 
his service-connected left ankle fracture.      

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  In this case, the medical evidence does not show 
treatment or diagnosis of this problem until many years after 
service.  The appellant did not begin to state he had 
experienced neuropathy symptoms until the 1980s.  

The Board, therefore, finds that the combination of an 
absence of complaints in service of right lower extremity 
peripheral neuropathy, the number years that elapsed before 
the Veteran sought treatment for right lower extremity 
peripheral neuropathy, and the absence of competent medical 
evidence that the Veteran's right lower extremity peripheral 
neuropathy was related to either his military service or to 
his service-connected disability preponderates against the 
claim. 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.

TDIU

A total disability evaluation may be assigned where the 
schedular evaluation is less than total when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

A TDIU rating is based solely on the level of disability due 
to service-connected disabilities.  As discussed above, the 
Board has determined that service connection for peripheral 
neuropathy of the right lower extremity.  Consequently, the 
Veteran is only service-connected for residuals of a fracture 
to the distal left fibula with a disability rating of 10 
percent.  As such, he is not eligible for consideration of a 
TDIU rating under 38 C.F.R. § 4.16(a).

However, it is the established policy of VA that all Veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards are required to submit to the Director, Compensation 
and Pension Service, for extraschedular consideration all 
cases of Veterans who are unemployable by reason of service- 
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).  Id.  Where a 
claimant does not meet the schedular requirements of 4.16(a), 
the Board has no authority to assign a TDIU rating under 
4.16(b) and may only refer the claim to the C&P Director for 
extraschedular consideration.  Bowling v. Principi, 15 Vet. 
App. 1 (2001).

An assessment for extra-schedular referral requires 
consideration of the Veteran's service-connected disability, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. § 
4.16(b).  The Veteran's age and effects of non-service 
connected disability, however, are not factors for 
consideration.  38 C.F.R. §§ 3.341(a), 4.19.  The issue at 
hand involves a determination as to whether there are 
circumstances in this case, apart from the non-service-
connected conditions and advancing age, that would justify a 
total disability rating based on unemployability.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  The fact that the Veteran 
is unemployed or has difficulty obtaining employment is not 
enough as a schedular rating provides recognition of such.  
Id.  Rather, the Veteran need only be capable of performing 
the physical and mental acts required by employment.  Id.  
The schedular criteria contemplate compensating a Veteran for 
considerable loss of working time from exacerbations 
proportionate to the severity of the disability.  See 38 
C.F.R. § 4.1.

The Board has considered the potential application of various 
provisions of Title 38 of the Code of Federal Regulations, 
but the record does not indicate that the Veteran is 
unemployable due solely to service connected disability.  38 
C.F.R. § 4.16(b).  In this regard, the Board finds that there 
has been no showing by the Veteran that his service-connected 
residuals of a fracture to the distal left fibula alone have 
resulted in his unemployability.  The Board notes that the 
Veteran has not submitted competent medical evidence 
indicating he is unable to work due solely to his service-
connected disability.  In the absence of such factors, while 
the Veteran is currently unemployed, the Board finds that 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 4.16(b) are not met.




ORDER

Entitlement to service connection for peripheral neuropathy 
of the right lower extremity, to include as due to service-
connected disability, is denied.

Entitlement to a TDIU is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


